IiUmpkin, J.
1. If a husband buys and pays for land, and takes a deed m his wife’s name, a presumption arises of a gift to her; but this presumption is rebuttable. Civil Code, §3100.
2. A husband can not take a homestead in land belonging to his wife. A' homestead so set apart is invalid as against a judgment creditor of the *717wife. Civil Code, §2827; Williams v. Webb, 99 Ga. 301 (25 S. E. 654) Bennett v. Trust Co. of Ga., 106 Ga. 578 (32 S. E. 625).
Submitted July 1,
Decided December 21, 1907.
Claim. Before Judge Littlejohn. Stewart superior court. October term, 1906. '
G. Y. Harrell and B. F. Harrell, for plaintiff in error.
J. B. Chapman and B. T. Hickey, contra.
3. The verdict finding the property subject to the execution levied upon it was demanded by the evidence, and there was no error in directing it accordingly.

Judgment affirmed.


All the Justices concur, except Holden, J., who did. not preside.